Citation Nr: 1643193	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-24 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for renal cancer.  

2.  Entitlement to service connection for renal cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Buffalo, New York.  

The Veteran testified before the undersigned at an August 2016 video conference hearing.  A transcript of the hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2008 rating decision, service connection for renal cancer was denied; the Veteran did not appeal the decision.

2.  The evidence added to the record subsequent to the September 2008 rating decision is not cumulative of the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for renal cancer.  

3.  The Veteran served in Vietnam during active duty and is presumed to have been exposed to herbicides including Agent Orange.  

4.  The preponderance of the competent evidence of record links currently existing renal cancer to the Veteran's exposure to herbicides while on active duty.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for renal cancer.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).  

2.  The criteria for service connection for renal cancer, have been met.  38 U.S.C.A. §§1101, 1110, 1112, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

In light of the outcome of this decision below which grants the Veteran's claim, the Board finds the duty to assist the Veteran with the claim has been satisfied.  

Analysis

In May 2008, the Veteran submitted a claim of entitlement to service connection, in part, for renal cancer.  In September 2008, the RO denied the claim.  The RO determined that there was no basis in the available evidence to establish service connection for renal cancer.  The Veteran was informed of the decision and of his procedural and appellate rights via correspondence dated the same month.  The Veteran did not appeal the denial of service connection for renal cancer and the September 2008 rating decision is final.  

In September 2012, the Veteran submitted another claim of entitlement to service connection for renal cancer.  
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for renal cancer.  Subsequent to the September 2008 rating decision which denied service connection for renal cancer, medical opinions from VA and private physicians have been associated with the claims file as well as treatise evidence pertaining to the effects that herbicides have.  

A May 1990 treatise titled "Report to the Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange" ("the Zumwalt Report") was received.  It was written that, after reviewing the scientific literature related to the health effects of Vietnam veterans exposure to Agent Orange as well as other studies concerning the health hazards of civilian exposure to dioxin contaminants it was concluded that there is adequate evidence for the Secretary of VA to reasonably conclude that it is at least as likely as not that there is a relationship between exposure to Agent Orange and many health problems including, specifically, kidney cancer.  

A May 2011 release from the American Urological Association has been received.  The title of the release is "Agent Orange Linked to Renal Cancer."  It was noted that new data from researchers at the Veterans Affairs Medical Center in Shreveport, LA, indicates that, there may be a connection between veterans' in-country exposure to Agent Orange and subsequent development of renal cancer.  

A May 2011 treatise titled "Agent Orange Linked to Kidney Cancer: Study," has been received.  The treatise indicates that there appears to be a link between Agent Orange exposure and kidney cancer in U.S. veterans exposed to herbicides based on a new study.  

In an April 2014 statement, a private physician wrote that the Veteran is diagnosed with renal cancer and with complications of metastasis to the lungs.  In the physician's opinion, a direct association between Agent Orange toxic exposure and the Veteran's renal cell carcinoma cannot be excluded.  The physician determined that it was more likely than not that the Veteran's renal carcinoma was related to the Veteran's exposure to Agent Orange.  

In July 2016, the Veteran submitted a statement from a VA physician.  The physician reported that she was a board certified hematologist-oncologist and the primary oncology provider for the Veteran.  The Veteran's pertinent history dates back to 2005 when he had a right nephrectomy for renal cell cancer.  The Veteran currently has lung and nodal metastasis.  The physician reported she personally reviewed the Veteran's medical history, both private and military.  In reviewing his file and during an initial consultation the Veteran informed the physician of his tours in Vietnam and that he was exposed to Agent Orange during his service in country.  The Veteran has no family history that would have caused his cancer and no known risk factors that may have precipitated his current condition other than his exposure to 2,3,7,8-TCDD Agent Orange during his tours of duty.  The physician observed it is well documented that 2,3,7,8-TCDD Agent Orange is a known group 1 Human Carcinogen.  In the physician's personal experience and in the medical literature from U.S. agencies he finds suggestive evidence that exposure to Agent Orange used during the Vietnam War is associated with an increase of cancers.  It was the physician's opinion, that it is as likely as not, that the Veteran's renal cancer was caused by his exposure to Agent Orange.  The physician wrote that this contention is strengthened by the fact that the physician had seen four new patients with renal cell carcinoma, which is a relatively rare cancer, and all four served in Vietnam.  

In August 2016, the Veteran testified before the undersigned that he was exposed to Agent Orange while serving in the Republic of Vietnam.  He was diagnosed with renal cancer in 2005.  The Veteran denied a family history of renal cancer.  He testified that his treating physician and another physician have linked his renal cancer to exposure to Agent Orange.  

The Board finds the evidence received subsequent to the September 2008 rating decision which denied service connection for renal cancer satisfies the definition of new and material evidence.  The documents were not of record at the time of the prior final denial and they provide evidence of a link between the Veteran's exposure to Agent Orange during active duty and the currently diagnosed renal cancer.  As new and material evidence has been received, the Board will review the Veteran's claim de novo.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent. 38 C.F.R. § 3.307 (a)(6)(iii).  This presumption is applicable to the Veteran's claim.  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted a disease enumerated in pertinent regulations, generally manifested to a degree of 10 percent or more at any time after service, the Veteran is entitled to a rebuttable presumption of service connection even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309(e).  Renal cancer is not an enumerated disability entitled to presumptive service connection based on exposure to herbicides.  38 C.F.R. § 3.309 (e).  However, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The medical evidence cited above, particularly the Zumwalt report and the July 2016 statement from the VA physician, demonstrate to the Board that it is as likely as not that the Veteran's renal cancer is due to his exposure to herbicides.  The VA physician's opinion was supported by adequate rationale.  It was based on his review of the medical evidence, including the Veteran's family history which was negative for renal cancer, his review of the medical literature and also his own personal experiences treating patients with renal cancer.  The Board finds the VA physician's etiology opinion is entitled to probative weight.  Significantly, the Board finds that there is no competent medical evidence of record which indicates that the Veteran's renal cancer is not linked to his exposure to herbicides including Agent Orange.  Based upon the above and upon application of the benefit of the doubt, the Board finds service connection is warranted for renal cancer.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for renal cancer has been reopened.

Service connection for renal cancer is granted.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


